          Case 17-31646 Document 1057-2 Filed in TXSB on 12/06/19 Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                       §
                                                             §      Case No. 17- 31646
MONTCO OFFSHORE, INC., et al.,1                              §
                                                             §      Chapter 11
           Debtors.                                          §
                                                             §

                                           JUDGMENT AND ORDER

            Upon consideration of the Liquidating Trustee’s Motion for Summary Judgment (the

 “Motion”), and this Court having jurisdiction to consider the Motion;2 and due and sufficient

 notice of the Motion having been given; it is HEREBY ORDERED THAT:

            1.       The Claimant shall have one Class 4 General Unsecured Claim pursuant to the

 Plan in the amount of $11,080,763.29 against MOC (the “Allowed Claim”).

            2.       Except for the Allowed Claim, all other claims (including Proof of Claim No.

 213) held and/or asserted by OSF against the Debtors (MOI and/or MOC) are disallowed with

 prejudice.

            3.       Not Notwithstanding the relief granted in this Order and any actions taken

 pursuant to such relief, nothing in this Order shall be deemed: (a) an admission as to the validity

 of any prepetition claim against the Debtors; (b) waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting relief requested by the Objection; (e) a request or authorization

 to assume any prepetition agreement, contract, or lease pursuant to section 365 of the

 Bankruptcy Code; or (f) waiver of the Debtors’ rights under the Bankruptcy Code or any other


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
 number, are Montco Offshore, Inc. (1448) and Montco Oilfield Contractors, LLC (9886).
 2
     Capitalized terms used but not otherwise defined, shall have the meanings ascribed to them in the Motion.
 10348566v3
      Case 17-31646 Document 1057-2 Filed in TXSB on 12/06/19 Page 2 of 2



applicable law.

        4.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        5.      The Liquidating Trustee is authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Objection.

        6.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.



Signed: _________________, 2019


                                             ____________________________________
                                             THE HONORABLE MARVIN ISGUR
                                             UNITED STATES BANKRUPTCY JUDGE




10348566v3
